December 20, 2007 Mr. Daniel L. Gordon Accounting Branch Chief United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549-0405 Re:AmeriResource “Technologies, Inc. Form 10-KSB for the year ended December 31, 2004 Form 10-KSB for the year ended December 31, 2005 Form 10-QSB for the quarter ended June 30, 2006 File No. 0-20033 Dear Mr. Gordon: We have received your letter dated September 10, 2007, containing additional comments regarding the above documents. We acknowledge that the adequacy and accuracy of the disclosure in the filing is our responsibility.We acknowledge that the staff comments or changes to disclosure do not foreclose the Commission from taking any action with respect to the filing.We acknowledge that the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. The following are our answers to your comments, numbered to correspond to your comments. General. 1.
